USCA11 Case: 20-11408   Date Filed: 04/27/2021      Page: 1 of 15



                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 20-11408
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:18-cv-01989-CEM-LRH



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                                                  Plaintiff - Appellee,

versus

JUDITH REEVES, et al.,

                                                  Defendants,

DIANA BELL,

                                                  Defendant - Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (April 27, 2021)
            USCA11 Case: 20-11408          Date Filed: 04/27/2021       Page: 2 of 15



Before GRANT, LUCK, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       This interpleader action concerns entitlement to a portion of the proceeds of

a life insurance policy issued by The Prudential Insurance Company of America to

the deceased, Dr. Ronald Reeves. Judith Reeves, the deceased’s ex-wife, asserts

that their divorce judgment awarded her $250,000 of the available benefits upon

her ex-husband’s death. Diane1 Bell, the deceased’s sister, is a beneficiary of the

remainder of the benefits not awarded to Reeves. Ms. Bell maintains that Ms.

Reeves is entitled only to the amount of alimony payments in arrears, which all

parties agree was $47,380 (plus interest) at the time of Dr. Reeves’s death. On

summary judgment, the district court construed the divorce judgment to award

$250,000 to Ms. Reeves. After careful review, we affirm.

I.     BACKGROUND
       A.      Factual Background
       Dr. Ronald Reeves and Judith Reeves divorced in December 2007 after

thirty-three years of marriage. A Florida Circuit Court issued a Final Judgment of

Dissolution of Marriage (“Divorce Judgment”) awarding Ms. Reeves alimony.

The court awarded alimony in the form of “permanent periodic” payments of

$1,030 per month in addition to a portion of Dr. Reeves’s military retirement pay.


1
  The record indicates that Ms. Bell’s name is spelled “Diane,” rather than “Diana,” as originally
spelled in the Complaint and stated in the caption.
                                                2
         USCA11 Case: 20-11408       Date Filed: 04/27/2021    Page: 3 of 15



The court ordered that “[t]his alimony shall continue until modified by court order,

the death of either party, or remarriage of Wife, whichever occurs first.” The court

provided several reasons justifying the awarded alimony, including: (1) the

parties’ “high standard” of living during the marriage; (2) the long duration of the

marriage; (3) the poor physical health and emotional condition of Ms. Reeves; (4)

the traditional nature of the marriage where Ms. Reeves was responsible for the

majority of homemaking duties and raising the couple’s six children; and (5) Ms.

Reeves’s assistance in building Dr. Reeves’s career as a forensic pathologist.

      In addition to awarding alimony, the court ordered that Dr. Reeves maintain

an existing life insurance policy for Ms. Reeves’s benefit:

      Life Insurance. In order to secure alimony for the Wife, the Husband
      shall maintain a life insurance policy in a face amount of two hundred
      fifty thousand dollars ($250,000.00). The Husband shall name the Wife
      the irrevocable beneficiary of Prudential Financial Life Insurance
      Policy No. 98-098-592. The Husband shall provide the Wife with a
      copy of the life insurance policy/declaration sheet within thirty (30)
      days of the execution of this agreement, and furnish the Wife with proof
      of payment of the premiums within thirty (30) days of the due date.
      This Judgment shall be self executing in that in the event the Husband,
      Dr. Ronald L. Reeves, does not make such a change as he is directed to
      do so herein, then under the provisions of Florida Law this Order shall
      act as an assignment of the entire death benefit amount of Prudential
      Financial Life Insurance Policy No. 98-098-592, payable to the Wife,
      Judy L. Reeves, in the event of his death.
      Dr. Reeves updated the beneficiary designation for the mentioned Prudential

policy to provide:



                                          3
           USCA11 Case: 20-11408     Date Filed: 04/27/2021    Page: 4 of 15



      The amount payable under this policy at the time of death of the insured
      shall be payable as follows: (i) to Judy L. Reeves (“Ex-Wife”) the
      lesser of (A) the amount, if any, of alimony payable to Ex-Wife under
      the Final Judgment of Dissolution of Marriage (Case No.: 06-33716-
      FMCI-30 in the Circuit Court, Seventh Judicial Circuit, in and for
      Volusia County, Florida) dated December 19, 2007 that is accrued and
      unpaid at the time of death of the insured, and (B) $250,000.00, and (ii)
      the balance of the amount payable under this policy at the time of death
      of the insured remaining after deduction of the amount, if any, payable
      to Ex-Wife pursuant to clause (i) shall be payable to Diana Bell. The
      designation of Ex-Wife as a beneficiary under this policy is irrevocable.

      Dr. Reeves died nearly ten years later. As a result, Prudential policy death

benefits in the amount of $609,334.25 became due to the beneficiaries. Ms.

Reeves made a claim with Prudential for $250,000 of the death benefits pursuant to

the Divorce Judgment. Ms. Bell also made a claim to the death benefit, asserting

she was owed the entirety of the death benefit less the $47,380 (plus interest) that

represented the amount of alimony in arrears at the time of Dr. Reeves’s death.

      B.     Procedural History
      After paying Ms. Bell the portion of the death benefits indisputably owed to

her, which was approximately $360,000, Prudential filed this interpleader action to

determine how the approximately $250,000 remaining should be distributed.

Prudential deposited $264,057.49, the remaining death benefit plus interest, into

the court registry and was dismissed from the case.

      Ms. Bell and Ms. Reeves each moved for summary judgment. The parties

do not dispute that, at the time of his death, Dr. Reeves owed $47,380 (plus


                                          4
          USCA11 Case: 20-11408       Date Filed: 04/27/2021    Page: 5 of 15



interest) in alimony arrearages to Ms. Reeves. Nor do the parties dispute that Ms.

Bell is entitled to whatever is left of the $609,334.25 death benefit that is not

payable to Ms. Reeves under the Divorce Judgment. What they do dispute is the

amount that is properly payable to Ms. Reeves: that is, either the amount of

alimony arrearages in the approximate amount of $47,000 plus interest, as Ms. Bell

claims, or the $250,000 described as the face amount of the policy in the Divorce

Judgment, as Ms. Reeves claims. Holding that the Divorce Judgment awarded Ms.

Reeves $250,000, the district court granted her motion for summary judgment and

denied Ms. Bell’s corresponding motion for summary judgment.

      In so ruling, the court first noted that the parties agreed that the Divorce

Judgment, and not Dr. Reeve’s beneficiary designation, dictates how the death

benefits should be divided. Focusing on the Divorce Judgment, the court

concluded that, based on Florida law and the alimony section of the Divorce

Judgment, Ms. Reeves is entitled to $250,000 rather than just alimony arrearages.

Citing a string of Florida cases, the court found that “to secure alimony for the

Wife” language of the Divorce Judgment signaled an intent to “replace” the stream

of alimony payments with the entire amount of the coverage ordered upon the

death of Dr. Reeves. The court reasoned that the justifications provided for

awarding alimony also supported “Ms. Reeves’s need for security not only for

arrearages but also against the risk of Dr. Reeves dying and leaving her without a


                                           5
           USCA11 Case: 20-11408     Date Filed: 04/27/2021   Page: 6 of 15



monthly $1,030.00 incoming alimony payment.” Finally, the court found the Life

Insurance paragraph dispositive:

      And any doubt about the effect of the Final Judgment of Dissolution’s
      life insurance requirement on the disposition of the policy proceeds
      here is eliminated by other language in the Life Insurance paragraph,
      which clarifies that Ms. Reeves was to receive the full $250,000.
      Another sentence in that paragraph provides: “This Judgment shall be
      self executing in that in the event the Husband, Dr. Ronald R. Reeves,
      does not make such a change [of beneficiary] as he is directed to do so
      herein, then under the provisions of Florida Law this Order shall act as
      an assignment of the entire death benefit amount” of the policy to Ms.
      Reeves.
The court rejected, as unsupported and inconsistent with the text, Ms. Bell’s

contention that the self-executing language of this paragraph was a “penalty

provision” intended to award Ms. Reeves $250,000 only in the event Dr. Reeves

failed to name Ms. Reeves as a beneficiary of his life insurance policy.

      Ms. Bell filed this appeal.

II.   DISCUSSION
      A.     Standard of Review

      “We review de novo a summary judgment,” applying the same standards as

the district court. Am. Gen. Life Ins. Co. v. Schoenthal Fam., LLC, 555 F.3d 1331,

1337 (11th Cir. 2009). The parties agree that no facts are disputed. Accordingly,

this appeal turns on our de novo review of the legal conclusions reached by the

district court regarding the interpretation of the Divorce Judgment.




                                          6
            USCA11 Case: 20-11408          Date Filed: 04/27/2021       Page: 7 of 15



       B.      The District Court Properly Granted Summary Judgment to
               Reeves

       Ms. Bell challenges the district court’s ruling that the Divorce Judgment

made Ms. Reeves the irrevocable beneficiary of $250,000 of the death benefit of

the Prudential policy maintained by Dr. Reeves. Ms. Bell maintains that the stated

purpose of the ordered life insurance was “to secure alimony for the Wife” and this

language is insufficient to entitle Ms. Reeves to “a windfall death benefit,”

especially when the Divorce Judgment did not convey any property interest in the

policy to Ms. Reeves in the assets and liabilities section.

       The parties agree that Florida law controls the issue in this appeal. 2 Florida

law authorizes courts to protect an award of alimony by ordering the purchase and

maintenance of a life insurance policy. Section 61.08(3) of the Florida Statutes

states: “To the extent necessary to protect an award of alimony, the court may

order any party who is ordered to pay alimony to purchase or maintain a life

insurance policy or a bond, or to otherwise secure such alimony award with any

other assets which may be suitable for that purpose.” Fla. Stat. § 61.08(3). In

interpreting the scope of section 61.08(3), the Florida Supreme Court has held that

the statute “permits the trial court to order an obligated spouse, as an integral part


2
  The parties also agree that the Divorce Judgment controls over the terms of the life insurance
policy designating beneficiaries. “Florida courts have consistently construed provisions similar
to this one to require the insured to name the person so designated by the divorce decree to be the
beneficiary of the life insurance policy, and to nullify attempts to name another person as
beneficiary.” Prudential Ins. Co. of Am. v. Boyd, 781 F.2d 1494, 1496 (11th Cir. 1986).
                                                7
         USCA11 Case: 20-11408        Date Filed: 04/27/2021   Page: 8 of 15



of the equitable distribution and support scheme, to purchase life insurance or other

security either to satisfy arrearages or to otherwise protect the receiving spouse in

appropriate circumstances.” Sobelman v. Sobelman, 541 So.2d 1153, 1154–55

(Fla. 1989). In fact, to protect the financial well-being of the receiving spouse, the

court may “provid[e] for payment of the entire policy proceeds upon the obligor

spouse’s death.” Richardson v. Richardson, 900 So.2d 656, 660 (Fla. 2d Dist. Ct.

App. 2005).

      Thus, an order requiring the purchase and maintenance of a life insurance

policy may serve not only the narrow purpose of providing indemnity for alimony

arrearages for the receiving spouse but also the broader purpose of protecting the

continuing financial well-being of this surviving spouse upon the death of the

obligor spouse. Indeed, as to the latter purpose, in Sobelman, the trial court had

awarded the wife permanent periodic alimony payments in the amount of $1250

per month. 541 So.2d at 1153. The court further required the husband to purchase

life insurance to secure these payments, rejecting the husband’s argument that

proceeds from the life insurance could be used only to reimburse the wife for any

arrearage in payments owed while the husband was still alive. Id. On appeal, the

husband argued that a requirement that he purchase a life insurance policy to

provide support for his wife after his death constituted “postmortem alimony,

which is prohibited under Florida common law.” Id. at 1154. The Florida


                                          8
         USCA11 Case: 20-11408        Date Filed: 04/27/2021   Page: 9 of 15



Supreme Court rejected this argument, noting that upon the death of the insured

husband, “the insurance company, not the insured’s estate, pays the insurance

proceeds to the beneficiary. . . . Neither the husband nor his estate would be

obligated to make any payments to the wife.” Id. In short, the requirement of a

life insurance policy to provide necessary financial support to a surviving spouse

for whom permanent alimony has been awarded does not constitute postmortem

alimony. Id.

      Accordingly, Florida law does not prohibit a divorce decree, in appropriate

circumstances, from requiring the supporting spouse to purchase a life insurance

policy payable to a supported spouse whose financial security would be threatened

by the cessation of court-ordered permanent periodic payments upon the death of

the supporting spouse. The question here is whether the state trial court judgment

was intended to accomplish the above purpose, or instead was intended to provide

only for payment of insurance proceeds equivalent to the amount of any arrearage

in alimony payments.

      To understand what purpose is being served by requiring the obligated

spouse to maintain a life insurance policy, “[t]he trial court must specify the

method by which the insurance proceeds are to be paid if it requires an obligated

spouse to maintain life insurance to secure alimony.” Richardson, 900 So.2d at

661 (citing Kearley v. Kearley, 745 So.2d 987, 988–89 (Fla. 2d Dist. Ct. App.


                                          9
         USCA11 Case: 20-11408       Date Filed: 04/27/2021   Page: 10 of 15



1999). If, however, the judgment fails to state the purpose of the insurance

requirement—except to say that it is “to secure alimony,” or the like—Florida

courts will nonetheless review the record to ascertain the court’s intentions. See

Mackoul v. Mackoul, 224 So.3d 921, 922 (Fla. 1st Dist. Ct. App. 2017) (judgment

establishing lien on real property “to secure the award of child support and

alimony” while not a model of clarity, established a lien to secure both alimony

arrearages and a stream of future payments when read in context); cf. Forgione v.

Forgione, 845 So.2d 968, 970 (Fla. 4th Dist. Ct. App. 2003) (need “to secure the

alimony award” by requiring $1,000,000 life insurance policy naming wife as

beneficiary was demonstrated by findings that established her limited

employability notwithstanding the absence of specific findings in the final

judgment regarding the need for life insurance); Moorehead v. Moorehead, 745

So.2d 549, 552 (Fla. 4th Dist. Ct. App. 1999) (given the absence of trial court

findings regarding the need for a life insurance policy to secure the wife’s alimony,

the appellate court was required to review the record for evidence of such a need,

and it found no supporting evidence).

      The Divorce Judgment here states that the purpose of the life insurance

requirement was “to secure alimony for the Wife.” By itself, that phrase is

ambiguous, in that it could be interpreted as either providing security only for

alimony arrearages or instead as also providing a source of money for Ms. Reeves


                                         10
         USCA11 Case: 20-11408        Date Filed: 04/27/2021    Page: 11 of 15



in the event Dr. Reeves predeceased her. Nevertheless, we conclude that when this

phrase is read along with the remainder of the Life Insurance section, the Divorce

Judgment imposed an obligation to maintain a life insurance policy whose entire

face amount would be payable to Ms. Reeves should her husband predecease her.

      The Divorce Judgment directs Dr. Reeves to name Ms. Reeves the

“irrevocable beneficiary” of a policy with a face amount of $250,000. The Life

Insurance section of the judgment does not limit Ms. Reeves to receiving “up to”

$250,000. And, as Ms. Bell concedes, it says nothing about limiting her benefits to

alimony arrearages. It does, however, reflect an intent to secure alimony through

payment of a $250,000 death benefit. Specifically, the self-executing provision of

that section provides that, in the event Dr. Reeves did not name Ms. Reeves an

irrevocable beneficiary of the Prudential policy, the judgment would be “self

executing” where the “Order shall act as an assignment of the entire death benefit

amount” of the Prudential policy to Ms. Reeves. As the district court noted, this

self-executing provision ensures the court’s objectives are met even in the absence

of action by Dr. Reeves. Cf. Diez v. Denson, 719 So.2d 1206, 1207 (Fla. 2d Dist.

Ct. App. 1998) (noting that where order “contained a self-executing clause in the

event [the husband] failed to comply [with order to name wife as beneficiary] . . . ,

the order was sufficient in itself to cause the insurer to recognize [the wife] as

beneficiary even in the absence of a change of beneficiary form”). Thus, the self-


                                          11
         USCA11 Case: 20-11408       Date Filed: 04/27/2021    Page: 12 of 15



executing provision clarifies the ambiguity in the phrase “to secure alimony for the

Wife” and supports an interpretation that Ms. Reeves interest in the proceeds

extends beyond just alimony arrears.

      Ms. Bell argued below that the self-executing clause was merely a “penalty

provision” that provided Ms. Reeves the entire death benefit only if Dr. Reeves

failed to comply with the divorce decree. The district court rejected that argument

as unsupported by any authority and inconsistent with the text of the Divorce

Judgment, and we agree. On appeal, Ms. Bell refrains from describing the self-

executing clause as a “penalty provision,” but she nonetheless continues to parrot

the gist of such a characterization when she asserts that “the obvious negative

corollary of the district court’s supposition is that [Ms.] Reeves was not entitled to

a lump sum of the entire policy amount if Dr. Reeves changed the beneficiary

designation as directed in the decree.” Again, Ms. Bell cites no authority

supporting a construction of the self-executing clause as awarding a $250,000

death benefit only if Dr. Reeves failed to name Ms. Reeves as the beneficiary of

the insurance policy. Nothing in the Life Insurance section suggests that the life

insurance terms of the judgment when self-executed would differ from the terms in

effect should Dr. Reeves comply with the court’s directive. To the contrary, the

provision expressly directs Dr. Reeves to name Ms. Reeves the “irrevocable




                                          12
          USCA11 Case: 20-11408            Date Filed: 04/27/2021        Page: 13 of 15



beneficiary” of a policy with a face amount of $250,000 3 and makes that order

“self executing” should Dr. Reeves fail to comply.

       Moreover, the trial court’s specific findings further support an inference that

it was not the court’s intent to limit Ms. Reeves to payment of only the amount of

alimony in arrearage at the time of Dr. Reeves’ death. Specifically, the court’s

finding that Dr. Reeves was six years older than Ms. Reeves and in “poor physical

health” suggests a concern about Ms. Reeves’s financial needs in the likely event

that her former husband would predecease her. See Forgione, 845 So.2d at 970–71

(record indicated need to “secure the alimony award” with life insurance policy

where husband had “serious health problems”). And its findings that Ms. Reeves

was in poor health, suffered from emotional conditions, and had always worked in

the home raising the family’s six children similarly suggests the court’s awareness

that Ms. Reeves prospects for employment were limited, thereby further bolstering

the need for life insurance as a means to fund the permanent alimony that was

needed by Ms. Reeves and whose premiums the court necessarily concluded Dr.

Reeves could afford to pay.4 Id. at 970 (relying on findings establishing receiving


3
  Ms. Bell maintains that the self-executing clause cannot be read to secure $250,000 in alimony
because it made “the entire death benefit amount” of the policy payable to Ms. Reeves and by the
time of Dr. Reeves’s death, the entire death benefit amount had grown to $609,334.25. But
nothing in the record suggests the court was aware that the ultimate death benefit of Dr. Reeves’s
policy would differ from the $250,000 face amount ordered.
4
  Ms. Bell argues that “the divorce decree’s inclusion of these factors shows only that the
divorce court fulfilled its [statutory] duty in determining whether or not alimony is justified” and
                                                 13
          USCA11 Case: 20-11408            Date Filed: 04/27/2021       Page: 14 of 15



spouse’s limited employability notwithstanding the absence of specific findings in

the final judgment regarding the need for life insurance). 5

       Finally, we are left with Ms. Bell’s assertion that the Divorce Judgment

should not be construed to award a $250,000 death benefit to Ms. Reeves because

it did not convey any property interest in the Prudential policy to Ms. Reeves in the

assets and liabilities section. However, the copy of the Divorce Judgment filed

with the district court by Prudential redacted all but the alimony section. Ms. Bell

did not provide a copy of the full Divorce Judgment to the district court, much less

make any argument dependent on sections of the judgment other than the section

awarding alimony. We will not consider arguments raised for the first time on




does not reveal any intent of the divorce court’s part to award Reeves the entire death benefit. It
is true that the state trial court was required to make findings justifying an award of alimony.
The substance of the findings concerning the financial circumstances faced by Ms. Reeves,
however, are also relevant in discerning the court’s intent as to the purpose of the insurance
policy. In any event, we cite these findings not as conclusive proof that the court intended the
life insurance policy to secure more than alimony arrearages, but merely to establish that the
court’s findings are consistent with the need for a policy to provide support to Ms. Reeves
following Dr. Reeves’s death, as reflected in the self-executing provision of the judgment.
5
  Ms. Bell also argues that we should follow the holdings in Massam v. Massam, 993 So.2d
1022, 1025 (Fla. 2nd Dist. Ct. App. 2008) and our unpublished decision in AXA Equitable Life
Insurance Company v. Cherry, 496 F. App’x 917, 920 (11th Cir. 2012), both of which construed
the phrase “to secure alimony” to provide for only payment of alimony arrears. Neither of those
cases, however, involved a judgment with a self-executing provision that confirms the purpose of
the life insurance ordered, as does the judgment here. Moreover, this case involves alimony in
the form of permanent periodic payments that were viewed as necessary for the remainder of Ms.
Reeves’s life, but that would otherwise cease upon Dr. Reeves’s death absent a life insurance
policy. Yet, Massam did not specify the type of alimony awarded and Cherry awarded a sum
certain of $180,000, payable in 120 monthly installments, that was secured by life insurance.
Massam, id.; Cherry, 496 F. App’x at 918.
                                                14
         USCA11 Case: 20-11408       Date Filed: 04/27/2021    Page: 15 of 15



appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004).

       In short, while the alimony section of the Divorce Judgment is admittedly

not a model of clarity, we agree with the district court’s conclusion that the state

trial court intended the life insurance policy to provide a $250,000 benefit to Ms.

Reeves upon Dr. Reeves’s passing.

III.   CONCLUSION
       For the reasons explained above, we AFFIRM the decision of the district

court granting Ms. Reeves summary judgment and denying Ms. Bell summary

judgment.




                                          15